IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-75,507-01


EX PARTE MANUEL MALDONADO MARTINEZ, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. D-1-DC-07-300124-A IN THE 167TH JUDICIAL DISTRICT COURT
FROM JEFFERSON COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to aggravated assault
and was sentenced to twenty years' imprisonment. 
	On February 7, 2011, the trial court made findings of fact and conclusions of law that were
based on testimony, affidavit, judicial notice and/or personal recollection.  The trial court
recommended that relief be denied.
	The trial court's findings did not fully address all fact issues necessary to the resolution of
the claims that were raised by Applicant and which we remanded for resolution.  Nonetheless, this
Court has undertaken an independent review of all the evidence in the record.  Therefore, based on
the trial court's findings of fact and conclusions of law as well as this Court's independent review
of the entire record, we deny relief.
 
Filed: March 30, 2011
Do not publish